                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

   UNITED STATES OF AMERICA                       )
                                                  )        Case No. 4:20-cr-4
   v.                                             )
                                                  )        Judge Travis R. McDonough
   AMANDA LYNNE HOLLAND                           )
                                                  )        Magistrate Judge Christopher H. Steger
                                                  )


                                               ORDER


           U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

  99) recommending that the Court: (1) grant Defendant’s motion to withdraw her not-guilty plea

  to Count One (lesser included offense) of the four-count Indictment; (2) accept Defendant’s

  guilty plea to Count One (lesser included offense) of the four-count Indictment; (3) adjudicate

  Defendant guilty of conspiracy to distribute a mixture and substance containing a detectable

  amount of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C) and 846; and

  (4) order that Defendant remain in custody until sentencing in this matter or further order of this

  Court.

           Neither party filed a timely objection to the report and recommendation. After reviewing

  the record, the Court agrees with Magistrate Judge Steger’s report and recommendation.

  Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

  recommendation (Doc. 99) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

        1. Defendant’s motion to withdraw her not-guilty plea to Count One (lesser-included

           offense) of the four-count Indictment is GRANTED;




Case 4:20-cr-00004-TRM-CHS Document 109 Filed 08/25/20 Page 1 of 2 PageID #: 368
     2. Defendant’s plea of guilty to Count One (lesser-included offense) of the four-count

        Indictment is ACCEPTED;

     3. Defendant is hereby ADJUDGED guilty of conspiracy to distribute a mixture and

        substance containing a detectable amount of methamphetamine in violation of 21 U.S.C.

        §§ 841(a)(1), 841(b)(1)(C) and 846; and

     4. Defendant SHALL REMAIN in custody until sentencing in this matter, which is

        scheduled to take place on December 11, 2020, at 9:00 a.m. before the undersigned, or

        until further order of this Court.

     SO ORDERED.

                                             /s/Travis R. McDonough
                                             TRAVIS R. MCDONOUGH
                                             UNITED STATES DISTRICT JUDGE




                                     2
Case 4:20-cr-00004-TRM-CHS Document 109 Filed 08/25/20 Page 2 of 2 PageID #: 369
